Grant, J.

{after stating the facts).

1. The respondent’s counsel moved to quash the information upon the ground that the testimony given by respondent was not material to the issue on the trial of Charles Macard. This contention cannot be sustained. The substance of the alleged false testimony is set out in the information, and its materiality and falsity alleged. Prame was an important witness upon the murder trial. If it had been proven that he was not at Mrs. Macard’s on the night of the 16th, there would have been no direct evidence connecting Charles with the- murder. The whereabouts of Prame was, therefore, a material issue in that case.
2. Counsel complains of the introduction in evidence of the papers returned by the examining magistrate in the case of People v. Charles Macard. These papers were not read in evidence, and appear to have been offered for the sole purpose of showing the regularity of the proceedings in that case. Comment is unnecessary.
*6293. Error is alleged in permitting the stenographer to read from his notes taken upon the murder trial, for the reason that he did not testify to their correctness. There are two answers to this contention: (1) No such objection was made when the testimony was offered; (2) the stenographer did testify that by the aid of his minutes he could “give the testimony just as it was given in court, question and answer.” This was a substantial statement that his minutes were correct.
4. The stenographer was permitted to read the testimony of the respondent given upon the murder trial. The objection to it is that it contained statements not connected with the specific charge set up in the information. The objection was without merit. It all had a bearing, more or less remote, upon his testimony that Prame was not at his mother’s on the night of the 16th.
5. The testimony of Henry Prame given upon the murder trial was read in evidence. This was for the purpose of showing the materiality of the testimony given by the respondent. The court, in its instruction, expressly limited the testimony taken upon that trial, outside of that of the respondent, to show the materiality of the alleged false testimony.
6. Complaint is made of the rejection of certain testimony offered on behalf of the respondent. The testimony was subsequently admitted, and therefore no error was committed.
7. Several witnesses testified that they knew this Lewellen, who, respondent claimed, slept with his brother, Charles, on the night of the 16th, and told his whereabouts at that time. The precise objection was that there was no evidence to show that the Lewellen about whom the witnesses were testifying was the same Lewellen who was claimed to have slept at Mrs. Macard’s. We think there is ample evidence to justify the jury in finding that he was the same person.
8. The eighth, ninth, eleventh, and twelfth assignments of error refer to the testimony of witnesses to conversa*630tions between them and the respondent. They were offered and received for the purpose of showing the corrupt motive of the respondent. To illustrate, one of these witnesses testified that the respondent told her that he would rather give her $500 than to have her go as a witness upon the trial of his brother, and that, if she would not go before it was time for her to be subpoenaed, he would secrete her. Such testimony was competent, and was not rendered incompetent by the fact that it tended to prove that respondent was guilty of another offense. Any act or statement made by him in connection with his brother’s trial was competent to throw light upon his intent and motive. People v. Seaman, 107 Mich. 348.
9. Objection was made to certain portions of the court’s instructions. . We find no error in the charge as a whole, and no question is raised which we deem of enough importance to be discussed.
10. Complaint was made of the refusal to give three requests on the part of respondent. These requests ,are not a part of the bill, of exceptions. They appear to have been added without authority, and are not certified to by the court. They cannot, therefore, be discussed.
The conviction is affirmed.
Montgomery, Hooker, and Moore, JJ., concurred. Long, O. J., did not sit.